UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number 0-13782 INDEPENDENCE TAX CREDIT PLUS L.P. II (Exact name of registrant as specified in its charter) Delaware 13-3646846 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 625 Madison Avenue, New York, New York (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (212) 317-5700 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).o Yeso No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filero Accelerated filero Non-accelerated filero(Do not check if a smaller reporting company) Smaller reporting companyþ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).o Yesþ No PART I – Financial Information Item 1.Financial Statements. INDEPENDENCE TAX CREDIT PLUS L.P. II AND SUBSIDIARIES Consolidated Balance Sheets June 30, March 31, (Unaudited) (Audited) ASSETS Property and equipment at cost, net of accumulated depreciation of $44,941,379 and $44,397,771, respectively $ $ Cash and cash equivalents Cash held in escrow Deferred costs, net of accumulated amortization of $222,588 and $215,000, respectively Other assets Total assets $ $ LIABILITIES AND PARTNERS’ DEFICIT Liabilities: Mortgage notes payable $ $ Accounts payable Security deposit payable Accrued interest Due to local general partners and affiliates Due to general partner and affiliates Total liabilities Commitments and contingencies (Note 6) Partners’ deficit: Limited partners (58,928 BACs issued and outstanding) ) ) General partner ) ) Independence Tax Credit Plus L.P. II total ) ) Noncontrolling interests ) ) Total partners’ deficit ) ) Total liabilities and partners’ deficit $ $ See accompanying notes to consolidated financial statements. - 2 - INDEPENDENCE TAX CREDIT PLUS L.P. II AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended June 30, 2009* Revenues Rental income $ $ Other income Total revenues Expenses General and administrative General and administrative-related parties (Note 2) Repairs and maintenance Operating Taxes Insurance Financial, principally interest Depreciation and amortization Total expenses from operations Loss from operations ) ) Loss from discontinued operations - ) Net loss ) ) Net loss attributable to noncontrolling interests from operations Net loss attributable to noncontrolling interests from discontinued operations - Net loss attributable to noncontrolling interests Net loss attributable to Independence Tax Credit Plus L.P. II $ ) $ ) Loss from operations – limited partners $ ) $ ) Loss from discontinued operations (including loss on sale of properties) – limited partners - ) Net loss – limited partners $ ) $ ) Number of BACs outstanding Loss from operations per weighted average BAC $ ) $ ) Loss from discontinued operations per weighted average BAC - ) Net loss per weighted average BAC $ ) $ ) * Reclassified for comparative purposes. See accompanying notes to consolidated financial statements. - 3 - INDEPENDENCE TAX CREDIT PLUS L.P. II AND SUBSIDIARIES Consolidated Statement of Changes in Partners’ Deficit (Unaudited) Total Limited Partners General Partner Noncontrolling Interests Partners’ deficit – April 1, 2010 $ ) $ ) $ ) $ ) Net loss ) Distributions ) 0 0 ) Partners’ deficit – June 30, 2010 $ ) $ ) $ ) $ ) See accompanying notes to consolidated financial statements. - 4 - INDEPENDENCE TAX CREDIT PLUS L.P. II AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Three months Ended June 30, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by operating activities: Gain on sale of property - Depreciation and amortization (Decrease) increase in accounts payable ) Increase in security deposit payable Increase in accrued interest Increase in cash held in escrow ) ) Decrease (increase) in other assets ) Decrease in due to local general partners and affiliates ) ) Increase in due to general partner and affiliates Total adjustments Net cash provided by operating activities Cash flows from investing activities: Improvements to property and equipment ) - Increase in cash held in escrow ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Principal payments of mortgage notes ) ) Payment of advances to local general partners and affiliates Decrease in capitalization of consolidated subsidiaries attributable to noncontrolling interests ) 0 Net cash used in financing activities ) ) Net decrease in cash and cash equivalents ) ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ See accompanying notes to consolidated financial statements. - 5 - INDEPENDENCE TAX CREDIT PLUS L.P. II AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) NOTE 1 – General The consolidated financial statements include the accounts of Independence Tax Credit Plus L.P. II (the “Partnership”) and fifteen other limited partnerships (“subsidiary partnerships”, “subsidiaries” or “Local Partnerships”) owning leveraged apartment complexes that are eligible for the low-income housing tax credit.The general partner of the Partnership is Related Independence Associates L.P., a Delaware limited partnership (the “General Partner”).Through the rights of the Partnership and/or an affiliate of the General Partner, which affiliate has a contractual obligation to act on behalf of the Partnership, to remove the general partner of the subsidiary partnerships (each a “Local General Partner”) and to approve certain major operating and financial decisions, the Partnership has a controlling financial interest in the subsidiary partnerships. For financial reporting purposes, the Partnership’s fiscal quarter ends June 30.All subsidiaries have fiscal quarters ending March 31.Accounts of the subsidiaries have been adjusted for intercompany transactions from April 1 through June 30.The Partnership’s fiscal quarter ends June 30 in order to allow adequate time for the subsidiaries’ financial statements to be prepared and consolidated.All intercompany accounts and transactions with the subsidiary partnerships have been eliminated in consolidation. In accordance with FASB Accounting Standards Codification (“ASC”) Topic 810, Noncontrolling Interests in Consolidated Financial Statements (“ASC 810”), loss attributable to noncontrolling interests amounted to approximately $5,000 and $9,000 for the three months ended June 30, 2010 and 2009, respectively.The Partnership’s investment in each subsidiary is equal to the respective subsidiary’s partners’ equity less noncontrolling interest capital, if any. Certain information and note disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”) have been omitted or condensed.These condensed financial statements should be read in conjunction with the financial statements and notes thereto included in the Partnership’s Annual Report on Form 10-K for the year ended March 31, 2010. The books and records of the Partnership are maintained on the accrual basis of accounting in accordance with GAAP.In the opinion of the General Partner of the Partnership, the accompanying unaudited financial statements contain all adjustments (consisting only of normal recurring adjustments) necessary to present fairly the financial position of the Partnership as of June 30, 2010, the results of operations and its cash flows for the three months ended June 30, 2010 and 2009.However, the operating results for the three months ended June 30, 2010 may not be indicative of the results for the year. Recent Accounting Pronouncements In February, 2010, the FASB issued under Topic 855, Subsequent Events, ASU 2010-09, “Amendments to Certain Recognition and Disclosure Requirements”. This ASU addresses both the interaction of the requirements of this Topic with the SEC’s reporting requirements and the intended breadth of the reissuance disclosure provision related to subsequent events. An entity that is an SEC filer is not required to disclose the date through which subsequent events have been evaluated. This ASU is effective for interim or annual periods ending after June 15, 2010. The adoption of this accounting standard is not expected to have a material effect on the Partnership’s consolidated financial statements. NOTE 2 – Related Party Transactions An affiliate of the General Partner has a .01% interest as a special limited partner in each of the subsidiary partnerships. An affiliate of the General Partner also has a minority interest in certain local partnerships. A) Other Related Party Expenses The costs incurred to related parties for the three months ended June 30, 2010 and 2009 were as follows: Three Months Ended June 30, 2009* Partnership management fees (a) $ $ Expense reimbursement (b) Local administrative fee (c) Total general and administrative-General Partner Property management fees incurred to affiliates of the subsidiary partnerships' general partners Total general and administrative-related parties $ $ * Reclassified for comparative purposes. - 6 - INDEPENDENCE TAX CREDIT PLUS L.P. II AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) Expenses incurred to related parties from discontinued operation for the three months ended June 30, 2010 and 2009 were as follows: Three Months Ended June 30, 2009* Local administrative fees (c) $ $ Total general and administrative - General Partner Property management fees incurred to affiliates of the subsidiary partnerships’ general partners Total general and administrative-related parties $ $ * Reclassified for comparative purposes. (a) The General Partner is entitled to receive a partnership management fee, after payment of all Partnership expenses, which together with the annual local administrative fees will not exceed a maximum of 0.5% per annum of invested assets (as defined in the Partnership Agreement), for administering the affairs of the Partnership. Subject to the foregoing limitation, the partnership management fee will be determined by the General Partner in its sole discretion based upon its review of the Partnership’s investments. Unpaid partnership management fees for any year will be accrued without interest and will be payable from working capital reserves or to the extent of available funds after the Partnership has made distributions to the limited partners of sale or refinancing proceeds equal to their original capital contributions plus a 10% priority return thereon (to the extent not theretofore paid out of cash flow). Partnership management fees owed to the General Partner amounting to approximately $6,002,000 and $5,877,000 were accrued and unpaid as of June 30, 2010 and March 31, 2010, respectively, and are included in the line item Due to general partners and affiliates in the consolidated balance sheets.Current year partnership management fees may be paid out of operating reserves or refinancing and sales proceeds.As such, the General Partner cannot demand payment of the deferred fees except as noted above. (b) The Partnership reimburses the General Partner and its affiliates for actual Partnership operating expenses incurred by the General Partner and its affiliates on the Partnership’s behalf. The amount of reimbursement from the Partnership is limited by the provisions of the Partnership Agreement. Another affiliate of the General Partner performs asset monitoring for the Partnership. These services include site visits and evaluations of the subsidiary partnerships’ performance. Expense reimbursements and asset monitoring fees owed to the General Partner and its affiliates amounting to approximately $477,000 were accrued and unpaid as of June 30, 2010 and March 31, 2010.The General Partner does not intend to demand payment of the deferred payables beyond the Partnership’s ability to pay them.The Partnership anticipates that these will be paid from working capital reserves or future sales proceeds. (c) Independence SLP L.P., a special limited partner of the subsidiary partnerships, is entitled to receive a local administrative fee of up to $5,000 per year from each subsidiary partnership.As of June 30, 2010 and March 31, 2010, the subsidiary partnerships owed approximately $392,000 and $381,000, respectively, of these fees to Independence SLP L.P.These fees have been deferred in certain cases and the Partnership anticipates that they will be paid from working capital reserves or future sales proceeds. As of June 30, 2010, the Partnership owes $12,000 to the Special Limited Partner for the fees it received from a Local Partnership on its behalf. - 7 - INDEPENDENCE TAX CREDIT PLUS L.P. II AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) B) Due to Local General Partners and Affiliates Due to local general partners and affiliates at June 30, 2010 and March 31, 2010 consists of the following: June 30, March 31, Operating advances $ $ Development fee payable Construction costs payable Management and other operating advances (105,250 ) (83,130 ) Loans payable to local general partner and affiliates (a) $ $ (a) Affordable Green Associates, L.P. borrowed monies from affiliates of the Local General Partners while the building was being constructed. Interest was accrued at rates from 8% to 11% during the construction period. The loans are now due on demand and do not accrue interest. NOTE 3 – Fair Value of Financial Instruments The following methods and assumptions were used to estimate the fair value of each class of financial instruments (all of which are held for nontrading purposes) for which it is practicable to estimate that value: Cash and Cash Equivalents, Investments Available-for-Sale and Cash Held in Escrow The carrying amount approximates fair value. Mortgage Notes Payable The Partnership adopted FASB ASC 820 – “Fair Value Measurements” for financial assets and liabilities.ASC 820 defines fair value, establishes a framework for measuring fair value, and expands disclosures about fair value measurements.ASC 820 applies to reported balances that are required or permitted to be measured at fair value under existing accounting pronouncements; accordingly, the standard does not require any new fair value measurements of reported balances. As permitted, we chose not to elect the fair value option as prescribed by ASC 825 – “Financial Instruments” – Including an Amendment of ASC 320 – “Investments – Debt and Equity Securities”, for our financial assets and liabilities that had not been previously carried at fair value.Therefore, we did not elect to fair value any additional items under ASC 825. The estimated fair value of financial instruments has been determined using available market information or other appropriate valuation methodologies.However, considerable judgment is required in interpreting market data to develop estimates of fair value.Consequently, the estimates are not necessarily indicative of the amounts that could be realized or would be paid in a current market exchange.The following are financial instruments for which the Partnership’s estimate of fair value differs from the carrying amounts: At June 30, 2010 At March 31, 2010 Carrying Amount Fair Value Carrying Amount Fair Value LIABILITIES: Mortgage notes $ For the mortgage notes, fair value is calculated using present value cash flow models based on a discount rate.It was determined that the Tender Option Bond market, through which these bonds have been securitized in the past, continued to see a dramatic slowdown with limited liquidity and significantly reduced transaction levels.To assist in valuing these notes, the Partnership held separate discussions with various third party investment banks who are leaders in the municipal bond business.The discussions produced assumptions that were based on market conditions as well as the credit quality of the underlying property partnerships, which held the mortgage notes, to determine what discount rates to utilize. - 8 - INDEPENDENCE TAX CREDIT PLUS L.P. II AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) NOTE 4 – Sale of Properties The Partnership is in the process of developing a plan to dispose of all of its investments.As of June 30, 2010, the Partnership has sold its limited partnership interests in two Local Partnerships.There can be no assurance as to when the Partnership will dispose of its remaining investments or the amount of proceeds which may be received.However, based on the historical operating results of the Local Partnerships and the current economic conditions, including changes in tax laws, it is unlikely that the proceeds from such sales received by the Partnership will be sufficient to return to the limited partners their original investments.All gains and losses on sales are included in discontinued operations. On March 31, 2010, the Partnership sold its limited partnership interest in Tasker Village Associates (“Tasker”) to an affiliate of the Local General Partner for a sales price of $20,000.The Partnership did not receive any cash from this sale after the repayment of other liabilities of $20,000.The sale resulted in a gain of approximately $2,361,000, resulting from the write-off of the deficit basis in the Local Partnership of the same amount at the date of the sale, which was recorded during the year ended March 31, 2010.An adjustment to the gain of approximately $(39,000) was recorded during the quarter ended June 30, 2010, resulting in an overall gain of approximately $2,322,000.In addition, the sale resulted in a non-cash contribution to the Local Partnership from (i) the General Partner of approximately $28,000 as a result of the write-off of fees owed by the Local Partnership to an affiliate of the General Partner; and (ii) the Local General Partners of approximately $99,000 as a result of the write-off of fees owed by the Local Partnership to the Local General Partner. - 9 - INDEPENDENCE TAX CREDIT PLUS L.P. II AND SUBSIDIARIES Notes to Consolidated Financial Statements June 30, 2010 (Unaudited) NOTE 5 – Discontinued Operations The following table summarizes the results of operations of the Local Partnerships that were classified as discontinued operations.For the three months ended June 30, 2010, Tasker, which was sold on March 31, 2010, was classified as a discontinued operation in the consolidated statements of operations.For the period ended June 30, 2009, Creative Choice Homes VI, Ltd. and Tasker, which were sold during the year ended March 31, 2010, were classified as discontinued operations in the consolidated statements of operations. Consolidated Statements of Discontinued Operations: Three Months Ended June 30 Revenues Rental income $ $ Other (Note 2) Gain on sale of property (Note 4) - Total revenue Expenses General and administrative General and administrative-related parties (Note 2) Repairs and maintenance Operating and other Insurance Taxes Interest Depreciation and amortization - Total expenses Loss from discontinued operations - (30,709 ) Noncontrolling interest in loss of subsidiaries from discontinued operations - Loss from discontinued operations – Independence Tax Credit Plus LP II $
